Case 1:20-cv-20149-JEM Document 25 Entered on FLSD Docket 08/02/2021 Page 1 of 3




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                   Case Number: 20-20149-CIV-MARTINEZ-OTAZO-REYES

  EUGENE WILLIAMS, III,

          Plaintiff,

  v.

  ANDREW SAUL, COMMISSIONER OF
  SOCIAL SECURITY,

        Defendant.
  _____________________________________/

                   ORDER ADOPTING REPORT AND RECOMMENDATION

          THIS MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States

  Magistrate Judge, for a ruling on all pre-trial, non-dispositive matters, and for a report and

  recommendation on all dispositive matters. (ECF No. 2). Both parties filed motions for summary

  judgment. (ECF Nos. 15, 18). Magistrate Judge Otazo-Reyes filed a Report and Recommendation

  (“R&R”) recommending that (1) Plaintiff’s Motion for Summary Judgment, (ECF No. 15), be

  denied; (2) Defendant’s Motion for Summary Judgment, (ECF No. 18), be granted; (3) and the

  Commissioner’s decision be affirmed. (ECF No. 22). Plaintiff timely filed objections to the R&R

  (“Objections”), (ECF No. 23), and Defendant filed a response to the Objections, (ECF No. 24).

  The Court has conducted a de novo review of the R&R, Plaintiff’s Objections, the Commissioner’s

  Response, as well as the entire file and record. Having reviewed the record, the Court finds that

  Plaintiff’s Objections are OVERRULED and the R&R is AFFIRMED and ADOPTED in its

  entirety.

          Plaintiff objects to the R&R because the R&R “accepts the [administrative law judge’s]




                                                 1
Case 1:20-cv-20149-JEM Document 25 Entered on FLSD Docket 08/02/2021 Page 2 of 3




  unsupported residual functional capacity assessment (“RFC”) which did not properly assess

  limitations arising from Plaintiff’s depressive disorder, diverticulitis, chronic obstructive

  pulmonary disease (“COPD”), or Plaintiff’s need for a cane.” (ECF No. 23, at 1). These very

  same arguments were raised by Plaintiff in his motion for summary judgment, (ECF No. 15, at

  15–22), and are addressed in Judge Otazo-Reyes’s well-reasoned R&R. (See ECF No. 22, at 33–

  40).

         Plaintiff argues that Magistrate Judge Otazo-Reyes erred by accepting “the ALJ’s reliance

  on the state agency reviewer opinion that plaintiff did not have a severe mental impairment, []

  despite contradictory medical evidence that post-dated the reviewer’s assessment indicating that

  Plaintiff’s depression worsened over time from ‘moderate’ to ‘severe[.]’” (ECF No. 23, at 3). In

  particular, Plaintiff argues that the ALJ should have considered the “medical opinions” of his

  treatment team, Therapist Karen Hayes and psychiatrist Dr. Asim Nisar, who diagnosed Plaintiff

  with “severe” depression. (Id.) Regardless of whether these records can be considered “medical

  opinions” within the meaning of the statute, the ALJ’s report reflects that he considered these

  opinions. Plaintiff contends that the ALJ relied on Dr. Jill Rowan’s assessment which “considered

  the record on April 20, 2017, well before August 16, 2017, the first date that Dr. Asim Nisar, []

  revised Plaintiff’s diagnosis to a “severe” major depression[.]” (ECF No. 23, at 3). However, the

  ALJ explicitly states in his report that he reviewed “Camillus House reports that range in date from

  June 15, 2017 to August 14, 2018[.]” (ECF No. 11, at 32 (emphasis added)). These are the same

  reports Plaintiff alleges the ALJ failed to consider.

         In his remaining objections, Plaintiff primarily argues that “evidence preponderates against

  the ALJ’s conclusion[s.]” The Court, however, is not in a position to “reweigh the evidence and

  decide facts anew and must defer to the ALJ’s decision if it is supported by substantial evidence




                                                    2
Case 1:20-cv-20149-JEM Document 25 Entered on FLSD Docket 08/02/2021 Page 3 of 3




  even if the evidence may preponderate against it.” Strickland v. Comm’r of Soc. Sec., 516 F. App’x

  829, 831 (11th Cir. 2013). Because the ALJ’s report is supported by substantial evidence, the

  Court must affirm the ALJ’s findings. See id.

         Accordingly, after careful consideration, it is,

         ADJUDGED that United States Magistrate Judge Otazo-Reyes’ Report and

  Recommendation, (ECF No. 22), is AFFIRMED and ADOPTED. Accordingly, it is:

         ADJUDGED that

         1. Plaintiff’s Motion for Summary Judgment, (ECF No. 15), is DENIED.

         2. Defendant’s Motion for Summary Judgment, (ECF No. 18), is GRANTED.

         3. Plaintiff’s Objections, (ECF No. 23), are OVERRULED

         4. The Commissioner’s decision is AFFIRMED.

         5. This case is CLOSED, and all pending motions are DENIED as MOOT.

         6. A final judgment shall be entered by separate order.

         DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of August, 2021.




                                                        ____________________________________
                                                        JOSE E. MARTINEZ
  Copies provided to:                                   UNITED STATES DISTRICT JUDGE
  Magistrate Judge Otazo-Reyes
  All Counsel of Record




                                                   3
